Citation Nr: 1824476	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-36 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for a bilateral hearing loss disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that granted service connection for PTSD evaluated temporarily as 100 percent disabling effective January 31, 2012, and assigned a 30 percent evaluation effective March 1, 2012; denied service connection for hearing loss of the left ear; and denied a compensable rating for hearing loss of the right ear.  The Veteran timely appealed.

In September 2014, a Decision Review Officer increased the disability evaluation to 50 percent for PTSD, effective March 1, 2012; and, in essence, granted service connection for right ear hearing loss and assigned a 20 percent evaluation for a bilateral hearing loss disability effective March 1, 2012.  Because higher evaluations are available for PTSD and for a bilateral hearing loss disability, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that the Veteran failed to appear for a hearing scheduled in March 2018 before a Veterans Law Judge at the RO.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2017).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements in October 2014 indicating that he believes his service-connected PTSD renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of a disability rating in excess of 20 percent for a bilateral hearing loss disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD has been manifested by severe anxiety, depression, chronic sleep impairment, difficulty adapting to stressful circumstances, social isolation, and intermittent suicidal ideation; total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are approximated for the entire period covered by the appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed, and uniform evaluations are warranted.

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Analysis

The Veteran's PTSD is assigned a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas-such as work, school, family relationships, judgment, thinking or mood-due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

A global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994)) [hereinafter DSM-IV].

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  GAF scores have been removed from DSM-5 due to their limited usefulness in the assessment of the level of disability and lack of conceptual clarity in clinical practice.  Id. at 45097.  Here, the RO certified the Veteran's appeal to the Board after August 4, 2014; hence, the claim is governed by DSM-5.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

The records reflect that the Veteran is a physician with experience in emergency medicine but reportedly was fired from many hospital jobs for behavioral issues.  

Public records show that the Veteran's license to practice medicine remains active in the state of Alabama.  See https://abme.igovsolution.com/online/Lookups/Individual_Lookup.aspx (last visited Apr 13, 2018) 
VA records reflect ongoing treatment and medication for chronic PTSD throughout the appeal period.  The Veteran had been discharged from a PTSD residential treatment program in February 2012.  At the time of discharge, he verbalized no suicidal or homicidal ideation.  A VA examiner in July 2014 noted that the Veteran reported moderate impairments in functioning due to PTSD and associated depression.  PTSD symptoms in July 2014 included re-experiencing, cue avoidance, hyperarousal, sleep disturbance, irritability, attention and concentration problems, and feelings of detachment.  The Veteran reported that both of his marriages ended in divorce, and that he was estranged from his six children.  The July 2014 examiner also noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was cleanly and casually dressed and well-groomed in appearance.  He was alert, pleasant, and cooperative with interview.  His affect appeared euthymic.  Speech was unremarkable; he was talkative and circumstantial, but amenable to redirection.  Thought processes were logical and goal-directed.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  His judgment and insight appeared to be intact.

The July 2014 examiner also noted that the Veteran currently endorsed intermittent passive suicidal ideation and that he had several remote instances of active suicidal ideation.  The Veteran denied a history of suicide attempt and denied recent suicidal thoughts.  He did report being irritable every day, and reported being terminated from numerous jobs due to problems getting along with others.  He reported feeling anxious and tense quite often and daily; he endorsed feelings of apprehension, although he denied panic attacks and denied symptoms of an obsessive-compulsive disorder.

In October 2014, a VA psychologist noted that the Veteran's symptoms included intolerance of large and small groups of people, cue avoidance, nightmares, intrusive recollections, flashbacks, hypervigilance, and hyperarousal; and that these difficulties significantly interfered with performance of his job duties and daily life.  At the time the Veteran was undergoing individual counseling, as well as medication management.

Here, the October 2014 psychologist's findings are consistent with the prior lay and medical evidence.  The evidence as a whole shows that the Veteran's disability approximates the criteria for a 70 percent, but no higher, disability rating due to PTSD throughout the appeal period.  His current symptoms include near-continuous anxiety or depression, irritability, and difficulty in adapting to stressful circumstances (including work or a work-like setting). 

Thus, based on the above record, while impairment is demonstrated, total occupational and social impairment due to PTSD has not been shown or approximated.  There is no compelling indication of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the Veteran's actions throughout the appeal suggests such severity of PTSD symptoms.  While the actual level of functioning has been severe at times, total impairment due to PTSD symptoms has not been demonstrated. The Board has considered the Veteran's lay assertions regarding severity and finds that they support a 70 percent, but no higher, disability evaluation.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms are on par with the level of severity contemplated by the criteria for a 70 percent disability rating due to PTSD throughout the appeal.  Hence, staged ratings are not warranted.  Hart, 21 Vet. App. at 510.


ORDER

A 70 percent disability rating for PTSD is granted.



REMAND

Bilateral Hearing Loss 

The Veteran contends that his service-connected bilateral hearing loss disability is more severe than currently rated, and warrants an increased disability rating.

VA records show that the Veteran had difficulty understanding a telephone conversation, described as sounding muffled, in December 2011; and that communication with the Veteran was lost several times.  Records show that he wore hearing aids in February 2012.
 
In this case, the Veteran was last afforded a VA examination to evaluate the severity of his service-connected bilateral hearing loss disability in June 2014.

The June 2014 VA examination report reflects that the Veteran reported being an Emergency Room physician, and reported having great difficulty understanding conversation with patients and family members in the examination room.  Speech audiometry in June 2014 revealed speech recognition ability of 52 percent in the right ear, and of 84 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
80
95
CNT
LEFT
N/A
30
60
80
85

Regarding the "could not test" (CNT) frequency, the June 2014 audiologist explained that the threshold exceeded the output of the audiometer.  Thus, the Board is left without the pure tone threshold numeric values that are needed to evaluate the Veteran's bilateral hearing loss disability.

Under these circumstances, VA cannot rate the service-connected bilateral hearing loss disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU 

VA records, dated in December 2011, reveal that the Veteran had been receiving Social Security disability benefits for the prior six months.  The medical evidence (other than VA treatment records) that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The Veteran's claim of entitlement to a TDIU has not yet been considered.  A remand for this action is necessary as the Board's consideration of the issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate action to obtain records, from the Social Security Administration, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of the award, and any recent evaluations.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA's Appeals Management Office (AMO) must notify the Veteran and (a) identify the specific records the AMO is unable to obtain; (b) briefly explain the efforts that the AMO made to obtain those records; (c) describe any further action to be taken by the AMO with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from November 2014 forward; and associate them with the Veteran's claims file.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  Then undertake any development action deemed warranted, which may include an examination to ascertain the functional impairment resulting from service-connected disabilities.  

4.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include this REMAND, must be available to the examiner. 
 
The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's bilateral hearing loss on his employment and/or daily activities.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO or AMO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2017).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


